 
 
 
SETTLEMENT AND LICENSE AGREEMENT


This Settlement and License Agreement (the “Agreement”) is entered into by LML
Patent Corp., (“LML”) on the one hand, and Deutsche Bank Trust Company Americas
(“DBTCA”) on the other hand. LML and Deutsche Bank are individually referred to
as a “Party” and collectively as the “Parties.”  This Agreement is effective as
of March 12, 2012 (“Effective Date”).


RECITALS


WHEREAS, LML represents that it owns rights in the LML Patents (as defined in
Section 1(n) hereof), which LML asserts are related to Electronic Check
Conversion systems and services;


WHEREAS, LML began an action against DBTCA and other defendants in the United
States District Court for the Eastern District of Texas, Marshall Division,
2:0S-CV-44S-DF (“Litigation I”), and LML also began a separate action against
other defendants in the United States District Court for the Eastern District of
Texas, Marshall Division, 2:09-CV-l SO-TJW (“Litigation II”) (collectively, the
“Lawsuits”), alleging in both Litigation I and Litigation II infringement of
LML’s U.S. Patent No. RE40,220;


WHEREAS, LML’s stated standard royalty rate for use of the LML Patents is $0.01
U.S. dollars for each ARC SEC coded ACH transaction and $0.03 U.S. dollars for
reach POP, BOC, WEB, or TEL SEC coded ACH transaction;


WHEREAS, DBTCA was a named defendant in Litigation I and has denied liability;


WHEREAS, the Parties have agreed to enter into this Agreement to avoid the risk
and uncertainty of continued litigation;


WHEREAS, the Parties wish to settle their disputes, and Deutsche Bank desires to
obtain certain rights under the LML Patents (as hereinafter defined) and LML is
willing to grant such rights;


NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.           DEFINITIONS.  The following definitions apply to this Agreement:


(a)           “ACH” is the acronym for the “Automated Clearing House” Network
and means the funds transfer system governed by the National Automated Clearing
House Association (“NACHA”).


(b)           “ACH Transaction” means an entry complying with the NACHA ACH
Record Format Specifications for NACHA standard entry class codes ARC, WEB, POP,
TEL, and BOC.


(c)           “Acquire” means to obtain an interest in an entity either by
acquisition, purchase, or merger.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(d)           “Affiliate” of a Party means any past, present, or future
subsidiary, parent, sister company, or other corporation, firm, business,
partnership, joint venture, or entity that controls, is controlled by, or is
under common control of, that Party or any of its direct or indirect
subsidiaries. The term “control” as used in this Agreement, means the
possession, directly or indirectly, solely or jointly, of the power to direct or
cause the direction of management, actions, or policies of a legally
recognizable entity, whether through the ownership of voting shares, by
contract, or otherwise. The license rights conferred by this Agreement on DBTCA
shall  automatically and immediately extend to any entity that is not an
Affiliate of or a part of DBTCA and subsequently becomes an Affiliate or a part
of DBTCA  (e.g., a future Affiliate or acquired business), and shall extend to
or continue to be retained by any entity that is an Affiliate or a part of DBTCA
and subsequently loses its status as an Affiliate or part of DBTCA (e.g., a
former Affiliate or divested business).


(e)           “Bank” means any institution that (i) is a member of the Federal
Reserve System and that accepts demand deposits to consumer accounts from which
a consumer may withdraw funds by check or share draft for payment to others; and
(ii) is engaged in the business of making commercial loans.


(f)           “Court” means the United States District Court for the Eastern
District of Texas, Marshall Division.


(g)           “Covered Products and Services” means any past, present, or future
application, product, apparatus, component, machine, system, module,
manufacture, software, design, composition of matter, service, process, method,
or technology that has been, will be, or is being Exploited by, on, for, to,
through, or on behalf of Deutsche Bank that, in the absence of a license,
release, or covenant-not-to-sue granted pursuant to this Agreement, would
allegedly infringe, either directly or indirectly, in whole or in part, any of
the LML Patents. Such definition extends only to products and services to the
extent they are Exploited through, with, by, for, to, or on behalf of Deutsche
Bank.


(h)           “Covered Third Parties” means Deutsche Bank’s customers,
correspondent banks, buyers, sellers, users, developers, manufacturers,
partners, promoters, advertisers, resellers, and/or distributors, and any
developer, supplier, partner, vendor, or manufacturer that Exploits Covered
Products and Services, and only to the extent Exploited through, with, by, for,
or on behalf of Deutsche Bank.


(i)           “Entity” means any individual, trust, corporation, person,
company, partnership, joint venture, limited liability company, association,
firm, unincorporated organization, or other legal or governmental entity.


(j)           “Exploit” means to own, design, develop, test, acquire, use, make,
have made, sell, offer to sell, advertise, provide, perform, distribute, modify,
import, export, supply, or incorporate components, steps, features, or portions
of the Covered Products and Services, or otherwise offer, dispose of,
distribute, display, advertise, and/or promote, and/or the exercise of any other
activities specified under 35 U.S.C. § 271 and foreign counterparts thereto (as
the foregoing 35 U.S.C. § 271 and foreign counterparts thereof may be amended or
superseded from time to time). “Exploited,” “Exploitation,” and other variations
of the word “Exploit” shall have correlative meanings.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(k)           “Infringement” or “Infringes” means direct infringement, indirect
infringement, infringement under the doctrine of equivalents, or any other
theory of infringement in any jurisdiction worldwide.


(l)           “LML,” “LML Entity” or “LML Entities” means: (a) LML Patent Corp.
and its predecessors, successors, and Affiliates, including, but not limited to,
Beanstream Internet Commerce, Inc.; (b) all entities controlled by LML Patent
Corp., and each of their predecessors, successors, and Affiliates; (c) all
entities, and each of their predecessors, successors, and Affiliates, in which
LML Patent Corp. has a 25% or more ownership share.


(m)           “LML Patents” means (i) U.S. Patent Nos. RE40,220, 6,354,491,
6,283,366, 6,164,528, and 5,484,988, (ii) any issued patent and any pending
patent application anywhere in the world that LML currently owns or controls (or
has the right to own or control) as of the Effective Date of this Agreement;
(iii) any past, present, or future patent or patent application worldwide to
which any of the foregoing patents and/or patent applications described in (i)
and (ii) claims priority or are otherwise related, including, but not limited to
all parents, provisionals, substitutes, renewals, continuations,
continuations-in-part, reissues, reexamination certificates, divisionals,
foreign counterparts, oppositions, continued examinations, reexaminations, and
extensions of any of the foregoing; and (iv) applications of the foregoing
patents and/or patent applications described above. For purposes of this
definition, a patent or patent application is deemed to be under LML’s “control”
if LML has the right to assert a claim of Infringement or grant a license under
such patent or patent application.


(n)           “Deutsche Bank” means, individually and collectively, Deutsche
Bank Trust Company Americas and its predecessors, successors, assigns, and
Affiliates.


2.           SETTLEMENT OF THE LITIGATION


2.1           Dismissal of Litigation. The Parties have filed with the Court a
stipulated notice of dismissal with prejudice of the Parties’ respective claims
for relief against the other Party. The Parties shall promptly proceed with any
and all additional procedures needed to dismiss with prejudice the Parties’
respective claims for relief against the other Party in Litigation I.


2.2           No Award of Fees or Costs. The Parties agree that they shall bear
their own expenses, costs, and attorneys’ fees relating to Litigation I and
negotiating the Agreement, including the transactions contemplated herein.

 
 

--------------------------------------------------------------------------------

 



2.3           No Attempt to Invalidate. Deutsche Bank agrees that, in the
absence of a subpoena or court order requiring its participation or support,
Deutsche Bank shall not participate in or support any suit, claim, action,
litigation, administrative proceeding, or proceeding of any nature brought
against LML that challenges the validity or enforceability of the LML Patents so
long as Deutsche Bank: (a) has a license to the LML Patents, subject to Section
6 (Change in Control/Acquisitions); (b) is fully released for all claims of
Infringement of the LML Patents, subject to Section 6 (Change in
Control/Acquisitions); and (c) is not accused of Infringement of any LML Patent,
subject to Section 6 (Change in 6 Control/Acquisitions). However, Deutsche Bank
may challenge the validity or enforceability of the LML Patents: (i) if any
suit, claim, action, litigation, or proceeding to enforce one or more of the LML
Patents is brought against Deutsche Bank or a Covered Third Party related to one
or more of the LML Patents, or Deutsche Bank is placed in a reasonable
apprehension of being sued on one or more of the LML Patents, (ii) if LML
breaches its covenants not to sue (Section 4.4) or releases (Section 4.2) or
licenses (Section 5) made to Deutsche Bank or Covered Third Parties (acting
solely in their role as Covered Third Parties), (iii) if Deutsche Bank receives
a request for indemnification related to an LML Patent, but only after Deutsche
Bank has provided thirty (30) days written notice to LML of its intent to
challenge the validity or enforceability of the asserted LML Patent(s), or (iv)
in its capacity as a member of or participant in an industry consortium or
organization. Nothing in this Section 2.3 restricts or limits the licenses or
covenants not to sue in this Agreement.


3.           PAYMENT, TERM AND TERMINATION


3.1                      Payment by Deutsche Bank. Deutsche Bank agrees to pay
to LML the non-refundable sum of Four Hundred and Fifty Thousand U.S. dollars
($450,000.00) on or before fifteen (15) days following the Effective Date in
consideration of the terms set forth in this Agreement. (Nothing in this Section
3.1, however, shall diminish Deutsche Bank’s right to seek damages independently
for an alleged breach of this Agreement by LML.) Such amount will be delivered
to LML’s counsel, McKool Smith P.C., via paper check sent to McKool Smith P.C.,
300 Crescent Court, Suite 1500, Dallas, Texas 75201 (attn: Steve Bassinger) or
other electronic transfer to the following account:


      Address:          Citibank, N.A.
                                666 Fifth Avenue
                                New York, NY 10103
      SWIFT Code:
      ABA Routing:


      A/C Name:        McKool Smith PC IOLTA Trust Account
      A/C Number:


3.2           Term. Unless earlier terminated as specified in this Section 3.2,
the term of this Agreement shall commence upon the Effective Date, and the
licenses shall continue until the latter of the expiration of the latest to
expire of all the LML Patents or the final disposition of all causes of action
and claims arising out of or related to the LML Patents or the Lawsuits.
Otherwise, this Agreement may only be earlier terminated in whole or in part
pursuant to Section 3.3 (Termination Due to Non-Payment by Deutsche Bank) or
upon the mutual written agreement of the Parties.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.3           Termination Due to Non-Payment by Deutsche Bank. If Deutsche Bank
fails to make the payment specified in Section 3.1 (Payment by Deutsche Bank)
above in the time specified, such failure will constitute a material breach of
this Agreement. Upon such breach, LML may then, after ten (10) business days
following written notice of such breach to Deutsche Bank, if Deutsche Bank does
not deliver the payment specified in Section 3.1 (Payment by Deutsche Bank) to
LML within ten (10) business days after receiving such notice from LML, at its
option, either terminate this Agreement (in which event this Agreement shall
become null and void) or it may petition the Court for specific enforcement of
Deutsche Bank’s payment obligations. Deutsche Bank hereby consents to the
jurisdiction of the Court for enforcement of the payment obligations in Section
3.1 (Payment by Deutsche Bank), and agrees that specific enforcement of the
payment obligations of this Agreement is an available remedy if LML does not
elect to terminate this Agreement.


3.4           Tax Liability. Each Party shall bear its own tax liability as a
result of the existence of this Agreement or the performance of any obligations
hereunder.


3.5           Additional Payments. The payment of the amount set forth in
Section 3.1 (Payment by Deutsche Bank) shall be the total compensation to any
LML Entity for all releases, licenses, covenants, and all other rights granted
in this Agreement, and no additional payment shall be due or made to any LML
Entity or any other Entity by Deutsche Bank or any other Entity with respect to
the releases, licenses, covenants, and all other rights granted in this
Agreement.


3.6           Deutsche Bank’s Retained Rights/Bankruptcy. The Parties
acknowledge and agree that the LML Patents are “intellectual property” as
defined in Section 101(35A) of the United States Bankruptcy Code, as the same
may be amended from time to time (the “Code”), which have been licensed
hereunder in a contemporaneous exchange for value. The Parties further
acknowledge and agree that if LML: (i) becomes insolvent or generally fails to
pay, or admits in writing its inability to pay, its debts as they become due;
(ii) applies for or consents to the appointment of a trustee, receiver, or other
custodian for it, or makes a general assignment for the benefit of its
creditors; (iii) commences, or has commenced against it, any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceedings; or
(iv) elects to reject, or a trustee on behalf of it elects to reject, this
Agreement or any agreement supplementary hereto, pursuant to 9 Section 365 of
the Code (“365”), or if this Agreement or any agreement supplementary hereto is
deemed to be rejected pursuant to 365 for any reason, this Agreement, and any
agreement supplementary hereto, shall be governed by Section 365(n) of the Code
(“365(n)”), and Deutsche Bank will retain and may elect to fully exercise its or
their rights under this Agreement in accordance with 365(n).


4.           RELEASES AND COVENANTS NOT TO SUE


4.1           Agreement Obligations Not Released. None of the releases or
covenants not to sue herein releases any Party or its Affiliates from its
respective obligations under this Agreement or under any protective orders
entered in Litigation I as of the Effective Date, or prevents any Party or any
of its Affiliates from enforcing the terms and conditions of this Agreement
against the other Party or its Affiliates.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
4.2           LML’s Release to Deutsche Bank. Subject to the provisions of
Section 3.3 (Termination Due to Non-Payment by Deutsche Bank) and Section 6
(Change in Control/Acquisitions), LML Entities forever release: (a) Deutsche
Bank and its respective directors, officers, employees, agents, attorneys,
shareholders, assignees, assignors, insurers, and representatives from any and
all claims, causes of action, actions, demands, liabilities, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation,
whether known or unknown, whether in law or equity, accruing, existing, or
arising before or on the Effective Date (and including any damages that may
accrue after the Effective Date for conduct occurring on or before the Effective
Date), related in whole or part to Litigation I, any of the LML Patents, or any
Exploitation of any Covered Products and Services, including without limitation
any act of past or present Infringement, misappropriation, or other violation of
one or more of the LML Patents, and any claim that is or would have been within
the scope of either the covenant not to sue or license granted in Sections 4.4
(Covenant-Not-to-Sue by LML) and 5.1 (License), and any claim that LML asserted
or could have asserted in Litigation I as of the Effective Date; and (b) Covered
Third Parties from any and all claims, causes of action, actions, demands,
liabilities, losses, damages, attorneys’ fees, court costs, or any other form of
claim or compensation, whether known or unknown, whether in law or equity,
accruing, existing, or arising before or on the Effective Date (and including
any damages that may accrue after the Effective Date for conduct occurring on or
before the Effective Date), related in whole or in part to Litigation I, any of
the LML Patents, or Exploitation of the Covered Products and Services, including
without limitation any act of past or present Infringement, misappropriation, or
other violation of one or more of the LML Patents, and any claim that is or
would have been within the scope of either the license or covenant not to sue
granted in Sections 4.4 (Covenant-Not-to-Sue by LML) and 5.1 (License), and any
claim that LML asserted or could have asserted in Litigation I as of the
Effective Date. Nothing in this Section 4.2 releases Deutsche Bank from, or
shall apply to, any breach of this Agreement.


4.3           Deutsche Bank’s Release to LML. Subject to the obligations of LML
under this Agreement, Deutsche Bank forever releases LML and its respective
directors, officers, employees, agents, attorneys, shareholders, assignees,
assignors, insurers, and representatives from any and all claims, causes of
action, actions, demands, liabilities, losses, damages, attorneys’ fees, court
costs, or any other form of claim  or compensation, whether known or unknown,
whether in law or equity, accruing before or on the Effective Date (and
including any damages that may accrue after the Effective Date for conduct
occurring on or before the Effective Date), related in whole or part to
Litigation I or any of the LML Patents (conserving, subject to Section 2.3,
defenses or claims regarding the validity or enforceability of one or more of
the LML Patents), that is or would have been within the scope of the covenant
not to sue granted in Section 4.5 (Covenant-Not-to-Sue by Deutsche Bank) and
that Deutsche Bank asserted or could have asserted as of the Effective Date.
Nothing in this Section 4.3 releases LML from, or shall apply to, any breach of
this Agreement.

 
 

--------------------------------------------------------------------------------

 



4.4           Covenant-Not-to-Sue by LML. Subject to the provisions of Section
3.3 (Termination Due to Non-Payment by Deutsche Bank) and Section 6 (Change in
Control/Acquisitions), LML, on behalf of itself and its respective successors
and permitted assigns, agrees that: (a) they will not assert, pursue, maintain,
encourage, support, assist, or join in any action or litigation asserting any
claim against Deutsche Bank for Infringement of any claim of the LML Patents
with respect to or arising out of the Exploitation of any Covered Products and
Services; and (b) they will not assert, pursue, maintain, encourage, support,
assist, or join in any action or litigation asserting any claim against any
Covered Third Parties for Infringement of any claim of the LML Patents with
respect to or arising out of the Exploitation of any Covered Products and
Services.


4.5           Covenant-Not-to-Sue by Deutsche Bank. Subject to the obligations
of LML under this Agreement, Deutsche Bank, on behalf of itself and its
respective successors and permitted assigns, agree that they will not assert,
pursue, maintain, encourage, support, assist, or join in any action or
litigation asserting any claim against any LML Entity in the future for any
claims related to or arising out of the LML Patents, unless any claims of
Infringement with respect to the LML Patents are asserted against Deutsche Bank
or its successors or assigns or any Covered Third Party, or unless otherwise
allowed under Section 2.3 (No Attempt to Invalidate). Nothing in this Section
4.5 shall apply to any breach of this Agreement.


5.           GRANT OF LICENSE


5.1           LML grants Deutsche Bank a fully-paid up, royalty-free,
irrevocable, non-exclusive, worldwide license under the LML Patents to Exploit
any Covered Products and Services directly or indirectly through any channel,
including, without limitation, through multiple tiers of distribution. The
license grant herein also extends to Covered Third Parties  solely in their role
as Covered Third Parties. This license attaches to and is transferred with each
Covered Product and Service and passes to each and every Covered Third Party
with regard to such Covered Product and Service. This license is retroactive to
the earliest priority date of the LML Patents.


6.           CHANGE IN CONTROL/ACQUISITIONS


6.1           Transfer of Covered Assets of Deutsche Bank. Deutsche Bank may
assign this Agreement, without the consent of LML, to any successor,  later
acquiring a controlling interest in all, or substantially all, of the business
or assets of any of the entities defined herein as Deutsche Bank.

 
 

--------------------------------------------------------------------------------

 



7.           CONFIDENTIALITY


The Parties may disclose the existence of this Agreement, provided that neither
Party may disclose or publicize via advertising, press release or otherwise, the
specific terms and conditions of this Agreement (including without limitation
the payment amount set out in Section 3.1) to any Entity, except that each Party
may disclose the terms and conditions of this Agreement: (i) in response to a
valid subpoena or as otherwise may be required by law, regulation, or order of a
court or governmental authority of competent jurisdiction, provided that the
Party required to make such a disclosure gives as much notice as is reasonably
possible to the other Party to contest such order or requirement and takes all
reasonable actions in an effort to minimize the nature and extent of such
disclosure; (ii) on a confidential basis to its legal, accounting, or financial
advisors solely for the purposes of providing such advice and solely to the
extent that they have a need for access; (iii) in its financial statements as it
is required to do under applicable generally accepted accounting principles
while acting in reliance on its auditors; (iv) upon the express written consent
of the other Party; (v) on a confidential basis to investors and potential
investors and acquirers, but subject to any such investor or potential investor
or acquirer having first executed an appropriate non-disclosure agreement
requiring such investor or potential investor or acquirer to maintain this
Agreement and the terms and conditions of this Agreement in confidence; (vi) as
necessary to pursue an indemnification claim (whether regarding defense, hold
harmless, and/or indemnity) from a potential or actual indemnitor or defend
against an indemnification claim (whether regarding defense, hold harmless
and/or indemnity) from a potential or actual indemnitee, subject to obligations
of confidentiality and privilege at least as stringent as those contained
herein; (vii) to a Covered Third Party or prospective Covered Third Party, or
any contractor of Deutsche Bank, subject to obligations of confidentiality and
privilege at least as stringent as those contained herein; and (viii) if that
Party forms a good faith belief that disclosure is required under applicable
securities regulations or listing agency requirements, including for the purpose
of disclosure in connection with the Securities and Exchange Act of 1934, as
amended, the Securities Act of 1933, as amended, National Instrument NI 51-102
(under Canadian law), as amended, and any other reports filed with the
Securities and Exchange Commission, or any other filings, reports, or
disclosures that may be required under applicable laws or
regulations.  Specifically, LML may disclose, via press release, the fact of and
the amount of the settlement if necessary to comply with securities regulations,
but such disclosure will use the form previously used by LML for disclosure of
settlements and will not contain any characterization of the settlement or state
that it is an admission by Deutsche Bank of infringement or validity of the LML
Patents.


8.           REPRESENTATIONS AND WARRANTIES


8.1           Deutsche Bank Representations and Warranties. As a condition
precedent to LML’s entering into this Agreement, Deutsche Bank represents and
warrants to LML that it has all requisite legal right, power, and authority to
enter into, execute, deliver, and perform this Agreement and grant the releases,
covenants not to sue, and all other rights provided for under this Agreement.

 
 

--------------------------------------------------------------------------------

 



8.2           LML Representations and Warranties. As a condition precedent to
Deutsche Bank’s entering into this Agreement, LML represents and warrants to
Deutsche Bank that: (a) LML is the sole owner of and has good and valid right,
title, and interest to the LML Patents and the inventions claimed therein,
including, without limitation, all rights to recover for alleged Infringement of
the LML Patents; (b) LML has the full right, power, and authority to enter into,
execute, deliver, and perform this Agreement, grant the licenses to the LML
Patents to Deutsche Bank and grant the releases and covenants herein, and this
Agreement constitutes the legal, valid, and binding obligation of LML,
enforceable against LML, in accordance with its terms; (c) other than LML, no
other person or entity owns or controls any interest in the LML Patents; (d) it
has not entered into and shall not enter into any agreement in conflict with
this Agreement or which would interfere with or diminish the rights granted
hereunder; (e) as of the Effective Date, neither LML nor any Affiliate of LML
owns or controls (or has the right to own or control) any patent or patent
application, or is considering filing any patent application, with subject
matter related to any LML Patent that is not an LML Patent; and (f) LML will not
transfer, assign, or exclusively license to another any of the LML Patents or
claims/demands that LML asserted (or could have asserted) against Deutsche Bank
relating to the LML Patents or Litigation I, unless the transferee, assignee, or
exclusive licensee agrees to be bound by all of the terms and conditions of this
Agreement.


8.3           Limitations on Representations and Warranties. Nothing contained
in this Agreement shall be construed as: (a) a warranty or representation by
either Party that any manufacture, sale, use, or other disposition of products
by the other Party has been or will be free from Infringement of any patents
other than the LML Patents; (b) an agreement by either Party to bring or
prosecute actions or suits against any Entity for Infringement, or conferring
any right to the other Party to bring or prosecute actions or suits against
third parties for Infringement; (c) conferring any right to either Party to use
in advertising, publicity, or otherwise, any trademark, service mark, or trade
dress of the other Party, or any simulation thereof, without the prior written
consent of the other Party; (d) conferring any right to either Party to use any
names or trade names of the other Party (except in permitted disclosures under
Section 7 (Confidentiality)), or any simulation thereof, without the prior
written consent of the other Party; (e) an obligation to furnish any technical
information or know-how; or (f) conferring by implication, estoppel, or
otherwise, upon either Party, any right (including a license) under patents
other than the LML Patents except for the rights expressly granted hereunder.


8.4           DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THIS AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE, OR OTHERWISE.


8.5           No Joint and Several Liability. Notwithstanding anything herein to
the contrary, Deutsche Bank and the Covered Third Parties  shall not have any
liability to any of the LML Entities for any actions or inactions of another
defendant in the Lawsuits or any other Entity against whom any of the LML
Entities has asserted or may assert a claim for Infringement of a LML Patent.

 
 

--------------------------------------------------------------------------------

 



8.6           No Admission. This Agreement is the result of a compromise and
settlement to avoid the expense and risk of resolving any dispute through
continuation of any litigation. Nothing herein shall be deemed as an admission
to any party of any fact, wrongdoing, liability, infringement or
non-infringement (including, without limitation, any admission by Deutsche Bank
that the LML Patents have been or are being Infringed), validity or invalidity,
or enforceability or non-enforceability of any of the LML Patents or any
position taken or proposed to be taken in any proceeding, nor shall it be deemed
an admission as to any royalties (or the reasonableness of any royalties) or
valuation for any of the technologies, patents, patent applications, or other
intellectual property rights covered by or under or referred to in this
Agreement.


9.           GENERAL PROVISIONS


9.1           Assignment. Except as otherwise provided in Section 6, this
Agreement may not be assigned by either Party without the prior written consent
of the other Party in its sole discretion. Absent such written consent from
Deutsche Bank, LML shall not assign or grant any right to enforce any LML
Patent, or any right that would conflict with the rights granted hereunder, to
any Entity unless such assignment or grant is subject to all the terms and
conditions of this Agreement and such Entity executes an agreement agreeing to
be bound by all the terms and conditions of this Agreement including a
requirement t bind all future successors-in-interest or assigns thereof to the
terms and conditions of this Agreement.  All releases, licenses, and covenants
contained herein shall run with the LML Patents and shall be binding on any
successor-in-interest or assigns thereof. Any attempted assignment, transfer, or
grant in contravention to this Section shall be null and void.


9.2           Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and embodies the entire and only understanding of each of
them with respect to the subject matter of the Agreement, and merges, cancels,
and supersedes all prior representations, warranties, assurances, conditions,
definitions, understandings, and all other statements or agreements, whether
express, implied, or arising out of operation of law, whether oral or written,
whether by omission or commission, between and among the Parties hereto with
respect to the subject matter of the Agreement.  There are no representations,
warranties, terms, conditions, undertakings, or collateral agreements, express,
implied or statutory, between the Parties other than as expressly set forth in
this Agreement.


9.3           Notices. All notices, requests, approvals, consents, and other
communications required or permitted under this Agreement will be in writing and
addressed as follows:


If to LML:


Mr. Patrick H. Gaines
President, LML Patent Corp.
1680- 1140 West Pender Street
Vancouver BC, Canada V6E 4GI

 
 

--------------------------------------------------------------------------------

 



With a copy to:


LML Patent Corp.
Corporate Secretary
1680- 1140 West Pender Street
Vancouver BC, Canada V6E 4GI


If to Deutsche Bank:


Deutsche Bank AG
60 Wall Street, 37th Floor
New York, New York 10005
Attention:  Anne Marie Palfrey, Esq.
Managing Director and Senior Counsel


With a copy to:


Sidley Austin LLP
555 West Fifth Street, 40th Floor
Los Angeles, CA 90013
Attention: Jeffrey A. Finn, Esq.


and will be deemed delivered: (a) upon receipt if delivered by hand; (b) the
next day if sent by prepaid, U.S. recognized, overnight air courier; (c) three
(3) business days after being sent by registered or certified mail (return
receipt requested, postage prepaid). All notices shall be addressed to the other
Party at the address set forth above or to such other person or address as the
Parties may from time to time designate in writing delivered pursuant to this
notice provision.


9.4           Governing Law. This Agreement and all matters connected with the
performance thereof shall be governed by and will be construed, interpreted, and
applied in accordance with the laws of the State of Delaware and the federal
laws of the United States as applicable therein, without regard to the laws of
those jurisdictions governing conflicts of laws.


9.5           Expenses. Except as otherwise specifically provided in this
Agreement, the Parties agree that they shall bear their own costs and attorneys’
fees incurred in connection with the negotiation and drafting of this Agreement
and the transactions contemplated herein.


9.6           Headings. The section and sub-section headings contained in this
Agreement are for convenience of reference only and shall not serve to limit,
expand, or interpret the sections or sub-sections to which they apply, and shall
not be deemed to be a part of this Agreement.

 
 

--------------------------------------------------------------------------------

 



9.7           Interpretation; Construction. The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if jointly drafted by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any provision of this Agreement. This Agreement is in the English
language only, which language shall be controlling in all respects, and all
notices under this Agreement shall be in the English language. For purposes of
construction, the singular includes the plural and vice versa.


9.8           Relationship of the Parties. This Agreement does not constitute
and shall not be construed as constituting a partnership, agency,
employer-employee, or joint venture between LML and Deutsche Bank, and neither
Party shall have any right to incur any debt, make any commitment for each
other, or obligate or bind the other Party in any manner whatsoever, and nothing
herein contained shall give or is intended to give any rights of any kind to any
third persons, except as expressly provided herein. LML and Deutsche Bank each
expressly disclaim any reliance on any act, word, or deed of the other in
entering into this Agreement.


9.9           Binding Effect. Subject to the provisions of Section 6 (Change in
Control/Acquisitions), this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties, the licensees, and releasees
referenced herein, and their predecessors, successors, and permitted assigns.


9.10           Enforceability. The Parties acknowledge and agree that this
Agreement is enforceable according to its terms.


9.11           Severability. In the event that any term or provision of this
Agreement is deemed illegal, invalid, unenforceable, or void by a final,
non-appealable judgment of a court or tribunal of competent jurisdiction under
any applicable statute or rule of law, such court or tribunal is authorized to
modify such provision to the minimum extent possible to effect the overall
intention of the Parties as of the Effective Date of this Agreement. The Parties
agree to negotiate in good faith to try and substitute an enforceable provision
for any invalid or unenforceable provision that most nearly achieves the intent
of such provisions.


9.12           Releases; Waiver of Section 1542 of the California Civil Code. If
and to the extent that California law and Section 1542 of the California Civil
Code (or similar provisions of other applicable law) applies to the releases in
Section 4.2 (LML’s Release to Deutsche Bank) and Section 4.3 (Deutsche Bank’s
Release to LML), it is the intention of the Parties that the releases in Section
4.2 (LML’s Release to Deutsche Bank) and Section 4.3 (Deutsche Bank ‘s Release
to LML) shall be effective as a bar to any and all actions, fees, damages,
losses, claims, liabilities and demands of whatsoever character, nature and
kind, known or unknown, suspected or unsuspected, as specified therein. In
furtherance of this intention, the Parties expressly waive any and all rights
and benefits conferred upon them by the provisions of Section 1542 of the
California Civil Code (or similar provisions of applicable law), which provides
that: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
9.13           Counterparts. This Agreement may be executed in two or more
counterparts or duplicate originals, each of which shall be considered one and
the same instrument, and which shall be the official and governing version in
interpretation of this Agreement. This Agreement may be executed by facsimile
signatures or emailed pdf copies of signatures, and such signatures shall be
deemed to bind each Party as if they were original signatures.


9.14           Waiver. No waiver of any breach of any provision of this
Agreement shall be construed as a waiver of or consent to any previous or
subsequent breach of the same or any other provision.


9.15           Force Majeure. The failure of a Party hereunder to perform any
obligations, due to governmental action, law, or regulation, or due to events,
such as war, act of public enemy, strikes or other labor disputes, fire, flood,
acts of God, or any similar cause beyond the reasonable control of such Party,
is excused for as long as said cause continues to exist. The Party prevented
from performing shall promptly notify the other Party of such non-performance
and its expected duration, and shall use all reasonable efforts to overcome the
cause thereof as soon as practicable.


9.16           Amendment. This Agreement may not be amended or modified, except
by a writing signed by all Parties.


9.17           Sophisticated Parties Represented by Counsel. The Parties each
acknowledge, accept, warrant, and represent that: (i) they are sophisticated
Entities represented at all relevant times during the negotiation and execution
of this Agreement by counsel of their Choice, and that they have executed this
Agreement with the consent and on the advice of such independent legal counsel;
and (ii) they and their counsel have determined through independent
investigation and arms-length negotiation that the terms of this Agreement shall
exclusively embody and govern the subject matter of this Agreement.


      IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.





 
 

--------------------------------------------------------------------------------

 



LML Patent Corp.:


By:           Patrick H. Gaines                                


Name:           Patrick H. Gaines                                


Title:           President                                


Date:           March 12, 2012                                




Deutsche Bank Trust Company Americas:


By:           Arthur Brieske                                           


Name:           Arthur Brieske                                           


Title:           Managing Director                                


Date:           March 14, 2012                                






By:           Lisa A. Rossi                                           


Name:           Lisa A. Rossi                                           


Title:           Managing Director                                


Date:           March 14, 2012                                



 
 

--------------------------------------------------------------------------------

 
